EXHIBIT 10.2

 

 

TEXT OMITTED AND SUBMITTED SEPARATELY

PURSUANT TO CONFIDENTIAL TREATEMENT REQUEST

UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND 240.24b-2

FY09 Commission & Bonus Plan

LOGO [g32596g30a86.jpg]

 

Purpose

The primary purpose of this “FY09 Commission & Bonus Plan” document (the “Plan”)
is to outline the bases for the variable components of your overall annual cash
compensation, including the manner and rate at which such components are
calculated. This is in addition to your fixed base salary.

Payment of any and all variable pay is strictly subject to your continued and
continuous employment at CyberSource Corporation (the “Company”) for the
duration of each applicable period to which such pay pertains or as otherwise
set forth in the applicable Company bonus plan document.

The Company reserves the right to revise and update this Plan and/or the Company
bonus plan at its sole discretion.

 

Name:

   Mike Walsh    Period:                                          
         January 1 to December 31, 2009

Position:

   Senior Vice President, Worldwide Sales    Quarterly Quota Based Potential
(“Commission”):       $25,000

Territory:

   Worldwide Enterprise Sales    Annual Executive Bonus Plan Potential:      
$25,000

Commission Targets:

   Enterprise Annual Net Revenue ***    Annual Incremental Executive Bonus Plan
Potential:       $25,000

 

Commission Calculation

The calculation of Commission payable after each quarter is based entirely on
the degree of achievement of quarterly net revenue targets for the Enterprise
Business. For the purposes of this Plan, “Enterprise Quarterly Net Revenue” or
“EQNR” is defined as quarterly gross revenue for the Enterprise business less
third-party costs attributable to domestic & international acquiring for the
Enterprise business for such quarter. Your quota will be set, measured and
adjusted quarterly.

 

Commission Calculation

Commissions will be paid based on the degree of achievement of Enterprise
Quarterly Net Revenue targets, with a minimum threshold requirement, as
indicated below. Enterprise Quarterly Net revenue achieved in excess of targets
will be paid at three percent (3%) of the amount of overachievement, which is in
addition to the Commission you would receive for achieving 100% of plan.

 

  < 98%   < 98.5%   < 99%   < 99.5%   < 100%   100%    > 100%

Commission payout in dollars

  $0   $6,250   $8,750   $12,500   $18,750   $25,000    The Commission amount
applicable for 100% achievement PLUS 3.00% of EQNR achieved in excess of the
target

Commission payout reflected as a percentage of the potential amount

  0%   25%   35%   50%   75%   100%    The Commission rate applicable for 100%
achievement PLUS 3.00% of EQNR achieved in excess of the target

 

Commission Payment Terms

Subject to the conditions below, Commissions will be paid with the month-end
payroll in the month following the end of a financial quarter (March, June,
September and December).

All references to Commission payments in this Plan are gross figures. Actual
amounts paid to you will be less applicable taxes, withholdings, and authorized
deductions.

In the event your employment with CyberSource is terminated by CyberSource or
you for whatever reason, Commissions will be paid up to the last full financial
quarter immediately preceding the effective date of your termination. For
example, if the effective date of your termination is July 2, 2009, on or around
July 31, 2009, you will receive Commission applicable to the financial quarter
ending June 30, 2009. As a further example, if the effective date of your
termination is June 28, 2009, you will not be eligible for any Commission for
the financial quarter from April 1, 2009 through June 30, 2009.

 

Executive Bonus Plan

In addition to the Commission set forth in this Plan, you are eligible for
potential bonuses under the “2009 CyberSource Corporation Executive Bonus Plan”
(“Executive Bonus Plan”) in the amounts set forth at the beginning of this
document. The terms and conditions governing eligibility and calculation of
target bonuses and incremental bonuses under the Executive Bonus Plan are set
forth in that document, a copy of which is attached hereto.

 

Dispute Resolution

The Chief Executive Officer and/or the Compensation Committee of the Board of
Directors of the Company, as applicable, will have final and absolute authority
to resolve any and all disputes related to this Plan or the Executive Bonus
Plan.

 

SVP, Worldwide Sales:    Michael Walsh

  Date: 5/6/09    President & COO:    Scott Cruickshank    Date: 5/6/09

X     /s/    Michael A. Walsh

  

X     /s/    Scott Cruickshank

 

 

*** CONFIDENTIAL TREATMENT REQUESTED